Pfeifer, J.,
concurring in part and dissenting in part. Among other things, the majority concludes that Kathman violated DR 3-101(A), which prohibits a lawyer from aiding “a non-lawyer in the unauthorized practice of law.” I concur with that judgment.
However, Kathman did not violate the rule accidentally or incidentally. He was part of a scheme designed to advance the unauthorized practice of law. That scheme, according to the record, continues to this day. That his lifelong friend is the principal instigator behind the scheme does not obviate Kathman’s responsibilities as an attorney. I would indefinitely suspend Kathman from the practice of law.